Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated October 26, 2020, claims 2-21 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed January 22, 2021 have been considered.


Claim Objections

 	Claims 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. [US Patent Application # 20140160851].
 	With respect to claim 13, Zhao et al. disclose an apparatus [fig. 2a pars. 0040-0041] comprising: a bit line [BL0]: a selected block [203.sub.0 – par. 0040] of memory cells including: a first memory cell string [231 with 211-213 being the memory string] : a first select gate [262] and a second select gate [264] coupled between the bit line and the first memory cell string; a second memory cell string [232 with the respective 211-213 being the memory string]: a third select gate [262 of the respective string] and a fourth select gate [264 of the respective string] coupled between the bit line and second memory cell string, the first select gate sharing a first signal [via SGS.sub.0] with the third select gate; and an unselected block [203.sub.1] of memory cells including: a third memory cell string [string within block 203.sub.1 with 262, 210-213 and 264]; a fifth select gate [ 262 respective to third string] and a sixth select gate [264] coupled between the bit line and the third memory cell string: a fourth memory cell string [another string behind the third string]; and a seventh select gate [the respective 262] and an eighth select gate [the respective 264] coupled between the bit line and fourth memory cell string, the fifth select gate sharing a second signal [SGS.sub.1] with the seventh select gate.
 	With respect to claim 14, Zhao et al. disclose a first conductive material coupled to the first select gate and the third select gate; and a second conductive material coupled to the fifth select gate and the seventh select gate.  Both sets of select gates are coupled to conductive lines 280’s respectively.


Allowable   Subject   Matter

 	Claims 2-12 are allowable over the prior art of record.

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
a second pillar extending between the first conductive material region and the second conductive material region, the second pillar including a first additional segment, a second additional segment, and a third additional segment, the second additional segment being between the first and third additional segments, and the first additional segment being between the second additional segment and the first conductive region; a first additional select gate located along the first additional segment of the second pillar, the first additional select gate sharing a signal with the first select gate; a second additional select gate located along the second additional segment of the second pillar; and a second memory cell string located along the third additional segment of the second pillar.
-with respect to claim 8, a second conductive material located on a second level of the apparatus and opposite from the second segment of the pillar, the second conductive material having a second thickness; a third conductive material located on a third level of the apparatus and opposite from the third segment of the pillar, the third conductive material having a third thickness, the first thickness being greater than each of the second and third thicknesses; and a memory cell string including memory cells located along the fourth segment of the pillar.
-with respect to claim 15, a first transistor, and the first select gate is coupled to the third select gate through the first transistor; and a second transistor, and the fifth select gate is coupled to the seventh select gate through the second transistor.
-with respect to claim 16, a controller to cause a first voltage to be applied to the first select gate during a memory operation, and to cause a second voltage to be applied to the second select gate during the memory operation, wherein the first voltage is different from the second voltage.


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        September 9, 2021